DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species b (Fig. 11) in the reply filed on November 6, 2020 is acknowledged.  The traversal is on the ground(s) that Applicant’s election with traverse of species b (Fig. 11) in the reply filed on November 6, 2020 is acknowledged.  The traversal is on the grounds that the examiner has not demonstrated that a serious burden to examine the unrestricted invention exists.  This is not found to be persuasive since MPEP §803 explicitly refers to MPEP §806.04(a) when attempting to define what the term “serious burden” constitutes.  This section of the MPEP refers to rule 37 CFR 1.141 for guidance.  Rule 37 CFR 1.141 states that more than one species may be claimed provided the application also contains an allowable claim generic to all the claimed species and all the claims to the species in excess of one are written in dependent form (§1.75) or otherwise include all the limitations of the generic claim.  Since there is no allowable generic claim, the requirement is still deemed proper and is therefore made FINAL.
Claims 1-11 and 14-20 have examined on the merits in this office action. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The preamble of claim 1 recites “a spacer intended to be introduced between two elements of a vertebral body” renders the claim vague and indefinite because it is unclear what the elements are.  It appears that Applicant intended to recite between intervertebral endplates. 
Further, the preamble of claims 1-11 and 14-20 recites “spacer” however the body of independent claim 1 recites multiple interacting elements so it appears that the claims are directed to a system.  
In claims 2, 3 and 6, it is unclear what Applicant intended by inclusive.  It appears that Applicant intended to recite a closed range or interval. 
In claim 3, “the angle” lacks antecedent basis.  It appears that the claim should depend from claim 2 and has been assumed as such for purposes of examination. 
In claims 7 and 8, the recitation “apex zone parallel to the longitudinal axis of the rod” renders the claim vague and indefinite because it is unclear how the apex zone is defined or limited. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7, 9-11, 14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wlodarski et al. (US 10022132). 
Wlodarski et al. disclose a tool or spacer that can be introduced into intervertebral space, the spacer including: a tube 110; a spacer module (112, 114); and 
Regarding claim 14, Wlodarski et al. disclose the blades are made of a shape memory alloy (col. 71, lines 28-37). 
Regarding claims 18-20, Wlodarksi et al. disclose a blade fastener element in the form of a broach member wrap section (for e.g. 4915) connected to a rod (for e.g. 4907) accessible from outside by a rotator or locking device configured to lock the rod in a defined position relative to the tube. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wlodarski et al. (US 10022132).
Wlodarski et al. disclose “different shapes may be obtained using several methods, such as utilizing a pre-set shape in a shape memory alloy, modifying the geometry of the member cross-section (along the member length) such that it preferentially bends in a desired manner, constraining broaching member 15104 (e.g., 
Therefore, it would have been obvious to one of ordinary skill in the art to have provided different shapes with different apices having tangents that subtend different angles with the longitudinal axis, as taught by Wlodarski et al., with a reasonable expectation of success.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wlodarski et al. (US 10022132) in view of Marino et al. (US 9980715).
Wlodarksi et al. disclose all elements of the claimed invention except for utilizing the properties of shape memory alloys, namely, austenitic and martensitic phases.
Marino teach the use of two different material states of the differing material properties of shape memory alloys to control the thickness of the constraining tubing (for e.g. to save manufacturing costs). 
Thus it would have been recognized by one of ordinary skill in the art that applying the known technique of utilizing properties of shape memory alloys, as taught by Marino et al., to the Wlodarksi et al. system would have yielded predictable results, i.e., use of tubing having lower thickness to save on manufacturing costs. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 26, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775